Allen, J.
concurring in the opinion of Stanard, J. the decree of the court of appeals was entered in the following terms:
The court is of opinion that the court below prematurely decreed final relief in this case, while the suit of Shumate &c. v. Hickerson, in which alone the accounts necessary to the final decision of this could be regularly adjusted, remained undecided, and while neither Elizabeth Hickerson nor her representative was a party : that, instead of a final decree, the court below ought to have required the representative of Elizabeth Hickerson to be made a party, and continued the injunction in this case until, by the decision in the case of Shumate &c. v. Hickerson, the claim of Elizabeth Hickerson on the executor of her husband had been adjusted: and that in the adjustment of that claim, and the account between Elizabeth Hickerson, or the appellee holding her place, and the estate of Marshall Hickerson the executor of her deceased husband, the charge to the representative of Marshall Hickerson for the slave sold under execution should be limited to the net proceeds of that sale,- and the charge for the dower interest of Elizabeth Hickerson in the slaves left by her husband, instead of being measured by the estimated hires of the slaves, should have been an annual sum from the death of her husband until her death, equal to the annual interest of one third of the gross amount of the sales or the value *664of the slaves. Therefore it is considered that the said decree be reversed with costs. And it is ordered that the cause be remanded to the circuit superior court, for further proceedings according to the principles be-f°re declared ; in which further proceedings, should it appear that the said case of Shumate &c. v. Hickerson has been disposed of in respect to the other distributees of Joseph Hickerson, the court will proceed with this cause to a final decree, as it would have done, had it been originally proper so to proceed while the said suit of Shumate &c. v. Hickerson was pending and undetermined.